   Case 3:21-cv-00116-B Document 24 Filed 05/21/21                 Page 1 of 3 PageID 159


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


 SECOND AMENDMENT FOUNDATION,
 et al.,

           Plaintiffs,

      v.                                              No. 3:21-cv-0116-B

 BUREAU OF ALCOHOL, TOBACCO,
 FIREARMS, AND EXPLOSIVES, et al.,

           Defendants.


                                CONSENT MOTION FOR STAY

        Defendants respectfully request a stay of all further proceedings for the following reasons.

Plaintiffs consent to this request.

        As explained in Defendants’ April 30, 2021 Notice, Doc. 23, on April 7, 2021, the

President announced “Initial Actions to Address the Gun Violence Public Health Epidemic” (the

“announcement”). As relevant here, the announcement states, “The Justice Department, within 60

days, will issue a proposed rule to make clear when a device marketed as a stabilizing brace

effectively turns a pistol into a short-barreled rifle subject to the requirements of the National

Firearms Act.”

        Currently, Plaintiffs’ motion for summary judgment is due May 21, 2021; Defendants’

cross-motion for summary judgment and combined motion to dismiss is due June 19, 2021;

Plaintiffs’ reply and response is due July 9, 2021; and Defendants’ reply is due July 30, 2021.

Order, Doc. 19.
   Case 3:21-cv-00116-B Document 24 Filed 05/21/21                  Page 2 of 3 PageID 160


        In light of the announcement and in the interests of judicial economy, the parties have

conferred and Plaintiffs consent to Defendants’ request that the Court stay this case and hold all

proceedings in abeyance to allow Defendants to undertake issuing the proposed rule contemplated

by the announcement.

        Additionally, the parties have conferred and request that the parties be permitted to file a

joint status report on or before June 14, 2021, indicating whether this case and all proceedings

should continue to be held in abeyance. In the event the parties are of the view that the case should

not remain stayed, they would include a proposed schedule for continuing the litigation in the joint

status report.

        A proposed order granting this consent motion accompanies this motion. And Defendants

will submit a Word version of the proposed order to the Court’s “orders” email address.

Dated: May 21, 2021                           Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              LESLEY FARBY
                                              Assistant Branch Director

                                               /s/ Charles E.T. Roberts
                                              CHARLES E.T. ROBERTS
                                              PA Bar No. 326539
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street NW
                                              Washington, DC 20530
                                              Tel: (202) 305-8628
                                              Fax: (202) 616-8470
                                              Email: charles.e.roberts@usdoj.gov

                                              Attorneys for Defendants




                                                 2
   Case 3:21-cv-00116-B Document 24 Filed 05/21/21                   Page 3 of 3 PageID 161



                                    Certificate of Conference

       The parties have conferred about the relief requested herein and Plaintiffs consented;

therefore, the motion is presented as a consent motion.

                                                /s/ Charles E.T. Roberts
                                               CHARLES E.T. ROBERTS
                                               Trial Attorney


                                       Certificate of Service

       On May 21, 2021, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Northern District of Texas, using the electronic case filing

system of the court. I hereby certify that I have served all parties electronically or by another

manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                /s/ Charles E.T. Roberts
                                               CHARLES E.T. ROBERTS
                                               Trial Attorney




                                                  3
